Citation Nr: 1608326	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-38 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to disability ratings higher than 20 percent from January 1, 2009, and 30 percent from March 10, 2014, for left lower extremity disability status post surgeries.

2. Entitlement to an initial disability rating higher than 20 percent for right lower extremity disability status post surgeries.

3. Entitlement to disability ratings higher than 10 percent from January 1, 2009, and 30 percent from October 21, 2014, for bilateral plantar fascial syndrome.

4. Entitlement to an initial compensable disability rating for acquired nasal deformity with sinusitis.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) earlier than March 10, 2014.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs.

While the Veteran's appeals for higher disability ratings for several service-connected disabilities were pending, he submitted a claim, received March 10, 2014, for a TDIU. The RO granted a TDIU effective March 10, 2014. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United Stated Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. In this case, the Veteran indicated that his service-connected disabilities made him unable to work prior to 2014. In fact, the United States Social Security Administration (SSA) determined in March 2012 that he was disabled from March 2011 due to disorders of muscle and fascia and affective/mood disorders. The SSA referred to musculoskeletal disorders affecting the lower extremities, and the mental disorder posttraumatic stress disorder (PTSD), which are service-connected in the Veteran. The Board finds that the record thus raises the issue of entitlement to a TDIU effective earlier than March 10, 2014. The Board is including that issue in the issues on appeal.


FINDINGS OF FACT

1. From January 1, 2009, through March 2, 2011, left lower extremity disability status post surgeries was manifested by pain and difficulty with prolonged weightbearing, without accentuated pain on manipulation of the foot, or more than moderate impairment of function of the foot.

2. From July 1, 2011, through September 19, 2011, left lower extremity disability status post surgeries was manifested by foot pain and instability with weightbearing, equivalent to severe injury of the foot, without actual loss of use of the foot.

3. From December 1, 2011, left lower extremity disability status post surgeries has been manifested by left ankle and foot pain, instability with weightbearing, and loss of extension of the toes, equivalent to severe injury of the foot, without actual loss of use of the foot.

4. Left lower extremity disability status post surgeries has not been manifested by complete paralysis of the external popliteal nerve.

5. From January 1, 2009, right lower extremity disability status post surgeries has been manifested by foot and ankle pain, moderate limitation of motion of the ankle, producing diminished endurance for weightbearing, without more than moderate impairment of ankle and foot function.

6. From January 1, 2009, through October 20, 2014, bilateral plantar fascial syndrome was manifested by plantar pain, particularly with weightbearing, without producing accentuated pain with use of the feet.

7. From October 21, 2014, bilateral plantar fascial syndrome has been manifested by extreme tenderness of the plantar surfaces of the feet that was not improved by orthopedic shoes or appliances.


8. From January 1, 2009, acquired nasal deformity with sinusitis has been manifested by reported breathing difficulty, sinus pain, and headaches, without significant obstruction of either nasal passage, prolonged antibiotic treatment, incapacitating episodes, or purulent discharge or crusting.

9. From March 3, 2011, the Veteran's service-connected disabilities, including lower extremity disabilities and PTSD, have made him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. From January 1, 2009, through March 2, 2011, left lower extremity disability status post surgeries did not meet the criteria for a disability rating higher than 20 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5010, 5271, 5276, 5284, 8521, 8625 (2015).

2. From July 1, 2011, through September 19, 2011, left lower extremity disability status post surgeries met the criteria for a 30 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5010, 5271, 5276, 5284, 8521, 8625.

3. From December 1, 2011, left lower extremity disability status post surgeries has met the criteria for a 30 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5010, 5271, 5276, 5284, 8521, 8625.

4. From December 1, 2011, left lower extremity disability status post surgeries has not met the criteria for a disability rating higher than 30 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5010, 5271, 5276, 5284, 8521, 8625.

5. From January 1, 2009, right lower extremity disability status post surgeries has not met the criteria for a disability rating higher than 20 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5010, 5271, 5276, 5284, 8521, 8625.

6. From January 1, 2009, through October 20, 2014, bilateral plantar fascial syndrome did not meet the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.

7. From October 21, 2014, bilateral plantar fascial syndrome has approximated the criteria for a 50 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.

8. From January 1, 2009, acquired nasal deformity with sinusitis has not met the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6502, 6510 through 6514 (2015).

9. From March 3, 2011, the Veteran's service-connected disabilities have made him unemployable. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16. (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

VA satisfied the duty to notify provisions in a November 2009 letter. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection and increased disability ratings. VA also advised the Veteran how VA assigns effective dates.

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The Veteran has had VA examinations that provided adequate information to decide the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Ratings for Lower Extremity Disabilities

The Veteran's service-connected lower extremity disabilities have complex medical and ratings histories. During service he had considerable treatment for injuries and symptoms involving his left and right ankles and feet. He underwent surgeries on those areas during and after service. He sought and the RO established service connection for disabilities affecting those areas. He has appealed the initial and later disability ratings that the RO has assigned for those disabilities. 

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The Court has indicated that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Court also has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During service, the Veteran was seen for injuries and pain and other symptoms affecting his left ankle and foot from 2002, and his right ankle and foot from 2003. Clinicians found plantar fasciitis in the left foot from 2002 and in both feet from 2004. In August 2002 he had left ankle and foot surgery with a Strayer procedure, medial calcaneal displacement osteotomy (CDO), and tarsal tunnel release (TTR). In February 2008, he underwent right ankle and foot surgery with TTR, Dwyer osteotomy, and the placement of calcaneal screws.

The RO, in a March 2010 rating decision, granted service connection for one lower extremity disability, described as bilateral plantar fascial syndrome, status post left medial CDO and left TTR and bilateral ankle and foot arthropathy. The RO assigned a 20 percent rating for that disability. The RO made service connection effective January 1, 2009, the day after the Veteran's separation from service. The Veteran appealed the 20 percent rating. 

After the Veteran's left foot and ankle surgery during service, left foot and ankle pain reportedly gradually returned. In March 2011, he underwent another left foot surgery, this time with subtalar arthrodesis, talonavicular arthrodesis, excision of calcaneonavicular coalition, removal of deep hardware, and implantation of screws, plates, and a graft.

In a September 2011 rating decision, the RO began to evaluate service-connected lower extremity disabilities as separate disabilities. The RO described one disability as left lower extremity status post subtalar arthrodesis, talonavicular arthrodesis, excision of calcaneonavicular coalition, and TTR. For that disability the RO assigned a temporary total (100 percent) rating from March 3, 2011, through June 30, 2011, for convalescence following surgery. The RO returned the rating to 20 percent from July 1, 2011. The RO listed a second, separate disability of bilateral plantar fascial syndrome, effective January 1, 2009, with a rating of 0 percent. The RO listed a third, separate disability described as right lower extremity status post TTR, osteotomy, exostectomy, and Strayer procedure, effective January 1, 2009, with a rating of 0 percent.

Treatment records reflect that, after the March 2011 left foot surgery, the Veteran experienced left foot pain related to the surgical hardware. He underwent another left foot surgery in September 2011. 

In a November 2011 rating decision, the RO increased the initial (January 1, 2009) rating for the bilateral plantar fascial syndrome to 10 percent. The RO increased the initial rating for the right lower extremity disability status post surgeries to 20 percent.

In a January 2015 rating decision, the RO increased the rating for the left lower extremity disability status post surgeries to 30 percent from March 10, 2014.

In a May 2015 rating decision, the RO assigned a temporary total rating from September 20, 2011, through November 30, 2011, for convalescence following surgery. The RO assigned a post-convalescence rating of 20 percent from December 1, 2011, and continued the assignment of a 30 percent rating from March 10, 2014. The RO also increased the rating for bilateral plantar fascial syndrome to 30 percent from October 21, 2014.

The Veteran continued his appeal of ratings for lower extremity disabilities. For the left lower extremity disability status post surgeries he is seeking ratings higher than 20 percent from January 1, 2009, through March 2, 2011, from July 1, 2001, through September 19, 2001, and from December 1, 2011, through March 9, 2014, and higher than 30 percent from March 10, 2014. For the right lower extremity disability status post surgeries he is seeking a rating or ratings higher than 20 percent from January 1, 2009, forward. For the bilateral plantar fascial syndrome he is seeking ratings higher than 10 percent from January 1, 2009, and 30 percent from October 21, 2014. 

The RO has evaluated the lower extremity disabilities under 38 U.S.C.A. § 4.71a, Diagnostic Code 5010, as analogous to traumatic arthritis. Under that code, arthritis is rated based on the limitation of motion of affected joints, with a minimum rating of 10 percent for each major joint or group of minor joints. Limitation of motion of the ankle is rated at 20 percent if marked and 10 percent if moderate. 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The RO also has evaluated the post-surgical lower extremity disabilities under 38 C.F.R. § 4.124a, Diagnostic Codes 8521 and 8625, as diseases of the peripheral nerves, including the external popliteal and posterior tibial nerves, which affect functions of parts of the foot. Complete paralysis of the external popliteal nerve is rated at 40 percent. Incomplete paralysis is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if mild. Complete paralysis of the posterior tibial nerve is rated at 30 percent. Incomplete paralysis is rated at 20 percent if severe and 10 percent if moderate or mild. Peripheral nerve neuritis and neuralgia are evaluated as analogous to incomplete paralysis. 38 C.F.R. §§ 4.123, 4.124 (2015).

The RO has evaluated bilateral plantar fascial syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5276, as analogous to acquired flatfoot. Under that code, bilateral flatfoot is rated at 50 percent if pronounced, 30 percent if severe, 10 percent if moderate, and 0 percent if mild.

The rating schedule also provides, under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for rating foot injuries other than those addressed under other diagnostic codes. Under Diagnostic Code 5284, such other foot injuries are rated at 30 percent if severe, 20 percent if moderately severe, and 10 percent if moderate. With actual loss of use of the foot, the injury is rated at 40 percent.

In an October 2009 statement, the Veteran wrote that his left and right ankle disabilities made him unable to walk any great distances or to stand for long periods. He reported that ankle pain made the standing and ladder climbing, required in his work as an electrician difficult, and made him unable to do weightbearing tasks or activities outside of work. In November 2009, he stated that constant pain made it difficult to keep his job. In an April 2010 statement, he wrote that left and right foot and ankle problems severely limited his mobility and quality of life.

In private medical treatment in February 2011, the Veteran reported bilateral foot and ankle problems. He related a recurrence of numbness in toes in both feet. A physician found electromyography (EMG) evidence of left and right tarsal tunnel syndrome. In March 2011, a physician noted that the past left foot surgery was followed by a period of pain relief, with subsequent gradual recurrence of pain and tarsal tunnel syndrome. The Veteran underwent left foot surgery in March 2011. A treating physician instructed that he was not bear weight on his left foot for three months after that surgery.

In private treatment in July 2011, the Veteran reported that with weightbearing he had left foot pain and significant feelings of instability. In August 2011, a physician found that it was possible that the pain was related to surgical hardware rubbing on tendons. In September 2011, the Veteran underwent another left foot surgery to remove hardware.

When the Veteran had a VA medical examination in October 2011, he was using a wheelchair in recuperation from the September 2011 left foot surgery, and was not bearing weight on his left foot. He reported ongoing bilateral foot pain from plantar fasciitis. He was wearing a left ankle brace. The examiner found that the right ankle had motion to 20 degrees of dorsiflexion and 30 degrees of plantar flexion. After repeated motion, dorsiflexion was limited to 10 degrees and plantar flexion was limited to 10 degrees. 

In private treatment in November 2011, the Veteran's left ankle had motion to 19 degrees of dorsiflexion and 35 degrees of plantar flexion. In January 2012, he reported that the toes of his left foot did not touch the ground. The physician observed mild elevation of the toes of his left foot. He found that supination of the left forefoot was improving. Ongoing left ankle pain was noted.

In VA treatment in 2011, the Veteran reported a several year history of pain in many areas around his body, including his wrist, elbows, shoulders, hips, and knees. In December 2011, a VA physician found that the Veteran had fibromyalgia, with seventeen tender points around his body. 

VA treatment notes from January 2012 reflect that the Veteran continued to use a wheelchair. In January 2012, he reported that with walking he quickly lost his balance and fell. In May 2012, he walked only a few steps from a wheelchair to a chair. In August 2012, it was noted that he walked using a cane. In November 2013 and February 2014, it was noted that he used a wheelchair.

On VA examination in October 2014, the Veteran reported that his left ankle cracked, popped, and caused him to fall. He related ongoing right ankle problems, with susceptibility to rolling and sprains. He reported having pain on use of both feet. The examiner noted that bilateral foot pain was accentuated on manipulation. The examiner found that the Veteran had bilateral pes planus as a result of his left and right lower extremity disabilities status post surgeries. The examiner found no indication of swelling of the feet on use, nor of calluses characteristic of pes planus. The examiner found evidence of extreme tenderness on the plantar surfaces of both feet. The tenderness was not improved by orthopedic shoes or appliances. Neither foot showed marked deformity or pronation. Neither foot had marked inward displacement and severe spasm of the Achilles tendon on manipulation. The examiner found that both feet had limitation of motion, pain on movement, pain on weight bearing, swelling, and deformity. The examiner found that the left foot had decreased inversion and eversion due to fusion. The examiner stated that, in each foot, the Veteran was unable to stand for more than two minutes due to severe pain. The examiner noted that the Veteran used a wheelchair constantly, reportedly due to instability of his knees, back, and feet, and all over body aches due to fibromyalgia.

The RO has assigned ratings for post-surgical disabilities in each lower extremity, and separate ratings for bilateral plantar fascial syndrome. From January 1, 2009, through March 2, 2011, after separation from service and preceding the March 2011 surgery on the Veteran's left lower extremity, his left foot and ankle disorders were manifested by pain that made prolonged weightbearing difficult. Accentuated pain on manipulation and use was not shown, however. There is no record as to the degree of any limitation of the left ankle during that period. The functioning of the foot was not shown to be impaired to an extent comparable to more than mild incomplete paralysis of the external popliteal or posterior tibial nerves. The overall impairment of foot function was not more than moderate. The left ankle and foot disabilities thus did not meet or approximate the criteria for ratings higher than the 20 percent rating for the post surgical disability. The Board denies a rating higher than 20 percent for that period.

From July 1, 2011, through September 19, 2011, after convalescence from the March 2011 left foot surgery and before the September 2011 surgery, medical records reflect that the Veteran resumed weightbearing, but experienced foot pain and instability with weightbearing. Considering the impairment of weightbearing, the disability was reasonably consistent with severe injury of the foot. The Board therefore grants a 30 percent rating under Diagnostic Code 5284 for the left lower extremity disability for that period. As the impairment did not rise to the level of actual loss of use of the foot, a 40 percent rating is not warranted.

From December 1, 2011, after convalescence from the September 2011 left foot surgery, the Veteran reported ongoing left ankle and foot pain. The toes of his left foot were noted to be elevated, that is, not fully extended. He reported that with walking he lost his balance and fell. Treatment records reflect that he continued to use a wheelchair much of the time. As he also has right lower extremity disability, and has reported problems with his knees, back, and generalized body pain, it is difficult to know what portion of the need for wheelchair use is due to the left lower extremity disability. Nonetheless, there is evidence of left lower extremity functional impairment sufficient to be characterized as severe foot injury, warranting a 30 percent rating from December 1, 2011.

Records after December 1, 2011, reflect some instances of walking using a cane and of walking some steps to transfer from a wheelchair. The left lower extremity disability has not produced actual loss of use of the foot, such as would warrant a 40 percent rating. Nor has he been found to have complete paralysis of the left external popliteal nerve. The preponderance of the evidence is against a rating higher than 40 percent for any period after the completion of the surgical convalescence periods.

From separation from service, the Veteran's post-surgical right lower extremity disability reportedly has contributed to his diminished endurance for weightbearing. Motion of his right ankle has been moderately, but not markedly, limited. Diminished sensation in his toes has not been equivalent to more than mild incomplete paralysis of the external popliteal or posterior tibial nerves. The overall impairment of his right lower extremity has not been more than moderate. The disability picture thus has not met the criteria for a rating higher than 20 percent.

Medical records and statements from the Veteran indicate that his bilateral plantar fascial syndrome is manifested by pain in the soles (plantar areas) of his feet, particularly with weightbearing. The pain in the soles of the feet is at least partly distinguishable from the effects of the post-surgical left and right foot and ankle disabilities, which include foot and ankle instability, and pain in other areas of the feet and in the ankles. It is reasonable to conclude that the plantar fascial syndrome produces part of his pain with weightbearing and resulting limitations on weightbearing. The evidence does not tend to indicate that, from separation from service until the October 2014 VA examination, the pain on use of the feet due to the plantar fascial syndrome rose to the level of accentuated. That disability therefore did not meet the Diagnostic Code 5276 criteria for a rating higher than 10 percent prior to October 21, 2014. The Board therefore denies a higher rating for that period.

On the October 21, 2014, examination, the examiner found extreme tenderness of the plantar surfaces of both feet, contributing to inability to stand for more two minutes. The tenderness was not improved by orthopedic shoes or appliances. Neither foot showed marked deformity or pronation, and neither foot had marked inward displacement or severe spasm of the Achilles tendon on manipulation. Considering the limitations on weightbearing due to pain in the plantar surfaces, however, the disability picture more nearly approximated the Diagnostic Code 5276 criteria for a 50 percent rating than those for a 30 percent rating. The Board therefore grants a 50 percent rating from October 21, 2014.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

While the Veteran has had surgeries on his left and right feet and ankles, his post-surgical lower extremity disabilities and his plantar fascial syndrome have not required frequent hospitalizations. His post-surgical lower extremity disabilities and plantar fascial syndrome have reduced his capacity for weightbearing and have interfered with employment. His lower extremity disabilities have not significantly affected his capacity for sedentary employment, however, and thus have not markedly interfered with employment. The ratings that the RO assigned and those that the Board is granting in this decision reasonably address the effects of those disabilities. Therefore, it is not necessary to refer the issues of ratings for those disabilities for consideration of extraschedular ratings.

As noted above, the Board has found that the record in this case raises the issue of entitlement to a TDIU from a date earlier than the date from which the RO granted a TDIU. The Board is addressing that issue later in this decision.

Acquired Nasal Deformity with Sinusitis

During service, the Veteran had treatment on multiple occasions for sinusitis. He sustained blunt trauma to his nose from a bolt cutter in a service workplace accident in July 2006. He experienced ongoing difficulty breathing through his nose. He was found to have a deviated septum. He underwent septorhinoplasty surgery in September 2006. The RO established, effective from his separation from service, service connection for acquired nasal deformity with sinusitis. The Veteran appealed the 0 percent, noncompensable disability rating that the RO assigned for that disability.

In private treatment in 2011, it was noted that the Veteran had asthma. In 2012, he submitted a claim for service connection for chronic obstructive disease (COPD). In a September 2012 rating decision, the RO denied service connection for COPD. In a January 2015 rating decision, the RO denied service connection for sleep apnea, and again denied service connection for COPD. The Veteran did not appeal those decisions. The only issue presently on appeal with respect to respiratory disorders is the appeal of the rating for acquired nasal deformity with sinusitis.

The RO has evaluated the nasal deformity and sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6502. Under that code, traumatic deviation of the nasal septum is rated at 10 percent if there is 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side. In addition, the rating schedule provides a General Rating Formula for Sinusitis, as follows:

Following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries  ...................................................... 50 percent

Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting  ........................................ 30 percent

One or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting  ....................................................... 10 percent

Detected by X-ray only  ...................................... 0 percent

Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.

VA and private treatment records from 2009 through 2014 do not contain any finding of significant obstruction of the nasal passages on either side. Treatment records do not reflect any antibiotic treatment for sinusitis, any bed rest prescribed for sinusitis, or any reports of headaches, purulent discharge, or crusting related to sinusitis.

In an April 2010 statement, the Veteran wrote that his nose injury was corrected with surgery, but that he still had breathing issues related to it.

On VA examination in October 2011, the Veteran reported constant sinus problems, including pain, headaches, hoarseness, and interference with breathing through the nose. The history section of the examination relates both that he needed antibiotic treatment for four to six weeks for sinus problems, and that he had not taken any medication for sinus problems. The Veteran also related having sleep apnea and snoring. He indicated that he had not had purulent discharge, crusting, or incapacitating episodes. The examiner reported both that the nasal septum was at midline, and that there was a deviated septum on the right. The examiner stated that there was no nasal obstruction. The examiner found evidence of maxillary sinusitis without tenderness or purulent discharge.

The Veteran has reported having breathing problems related to his nose injury and having constant sinus problems. In medical records from separation from service forward, however, there is an examination finding of no nasal obstruction, and there are no findings of obstruction. There is no record of prolonged antibiotic treatment nor of prescribed bedrest. Treatment records do not reflect any reports of headaches, purulent discharge, or crusting related to sinusitis. The nose injury and sinusitis disability picture presented by the preponderance of the evidence has not met or approached the criteria for a compensable rating. The Board therefore denies an increased rating.

The Veteran's sinusitis, and the residuals of his nose injury and surgery, have not required frequent hospitalizations, and have not markedly interfered with capacity for employment. It is not necessary to refer the rating issue for consideration of extraschedular ratings.

TDIU

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the purpose of one 40 percent disability rating in combination, disabilities of one or both lower extremities. 38 C.F.R. § 4.16(a).

From January 1, 2009, the combined ratings for the Veteran's service-connected disabilities of both lower extremities has been 40 percent or more. From January 1, 2009, the combined rating for all service-connected disabilities has been 70 percent or more. As the rating combinations have been met, a TDIU is warranted from the time when his service-connected disability ratings made him unable to secure or follow a substantially gainful occupation.

The Veteran's disabilities for which service connection is effective from January 1, 2009, are: PTSD, left lower extremity disability status post surgeries, right lower extremity disability status post surgeries, bilateral plantar fascial syndrome, arthritis of the right wrist, tinnitus, acquired nasal deformity with sinusitis, erectile dysfunction, dermatitis, and surgical scars on the bilateral lower extremities. Fibromyalgia is service-connected effective from January 30, 2012. Irritable bowel syndrome is service-connected effective from March 10, 2014.

The Veteran's primary service duties were as an electrician. After separation from service in December 2008, he held employment as an electrician. In statements submitted in 2009 and 2010, he reported that his left and right lower extremity disabilities made it difficult for him to perform the standing and ladder climbing required in his job. Through March 2, 2011, however, he held a full time position as an electrician.

On March 3, 2011, the Veteran underwent surgery on his left foot and ankle. While he was on disability leave for convalescence from the surgery, his employer terminated his employment. The Veteran recovered some left lower extremity function after the March 2011 surgery, but had pain related to fusion hardware, and underwent another left foot and ankle surgery in September 2011. From 2011 forward, his left and right lower extremity disabilities produced ongoing and progressive impairment, particularly limitation of the length of time he could bear weight on his feet. From 2011 forward, the Veteran has not resumed or reentered any employment that requires standing or walking.

The Veteran has reported having mental disorder symptoms beginning during service. In a March 2011 VA examination, a psychiatrist diagnosed him as having PTSD. He has had VA mental health treatment from 2011 forward. In the 2011 VA examination, it was noted that manifestations and effects of his PTSD included irritability, a tendency to become angry easily, withdrawal from interaction with people, impairment of concentration, and difficulty completing tasks.

In a March 2012 decision, SSA found that the Veteran had been disabled for Social Security benefits purposes from March 2011. SSA stated that he was disabled due to a primary diagnosis of disorders of muscle, ligament, and fascia, and a secondary diagnosis of affective and mood disorders. The disorders SSA noted included post-surgical left ankle disability and PTSD.

Prior to the March 2011 surgery, the Veteran's service-connected disabilities made it increasingly difficult for him to perform his job, but he retained full time employment. Therefore a TDIU is not warranted for the period prior to that surgery.

From the March 2011 surgery forward, the Veteran's lower extremity disabilities have made him unable to hold employment that requires weightbearing. Since at least as early as 2011, his PTSD has impaired his capacities to interact with people and to complete tasks, such that it is unlikely that he would be able to secure or follow a substantially gainful sedentary occupation. Because service-connected disabilities made him unable to secure or follow a substantially gainful nonsedentary or sedentary occupation after the surgery, the Board grants a TDIU from March 3, 2011.


ORDER

From January 1, 2009, through March 2, 2011, a disability rating higher than 20 percent for left lower extremity disability status post surgeries is denied.

From July 1, 2011, through September 19, 2011, a 30 percent disability rating for left lower extremity disability status post surgeries is granted.

From December 11, 2011, a disability rating higher than 30 percent for left lower extremity disability status post surgeries is denied.

From January 1, 2009, a disability rating higher than 20 percent for right lower extremity disability status post surgeries is denied.

From January 1, 2009, through October 20, 2014, a disability rating higher than 10 percent for bilateral plantar fascial syndrome is denied.

From October 21, 2014, a 50 percent disability rating for bilateral plantar fascial syndrome is granted.

From January 1, 2009, a compensable disability rating for acquired nasal deformity with sinusitis is denied.

From March 3, 2011, a total disability rating based on individual unemployability is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


